—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress inculpatory statements that he made while an investigator was asking routine booking questions after defendant’s right to counsel had attached (see, People v Lipscomb, 214 AD2d 970, lv denied 86 NY2d 797, cert denied 516 US 1078). The investigator testified at the Huntley hearing that, when defendant asked him with what crime he was being charged, the investigator replied, “robbery, first degree.” Defendant stated that robbery first degree required that he have a gun or other weapon and that
*869he had not carried a weapon. The investigator advised defendant that he was going to document defendant’s statements and that defendant should speak to his attorney. Defendant then stated that he could not remember his attorney’s name and that he planned to testify before the Grand Jury that he had been up all night “getting high” and that he just grabbed the cash out of the register and did not actually rob anyone. The court properly determined that defendant’s statements were spontaneous and were “not the result of inducement, provocation, encouragement or acquiescence, no matter how subtly employed” (People v Maerling, 46 NY2d 289, 302-303; see also, People v Rivers, 56 NY2d 476, rearg denied 57 NY2d 775; People v Sanchez, 262 AD2d 997). (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 2nd Degree.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Scudder, JJ.